Lundberg Stratton, J.,
concurring in part and dissenting in part. I respectfully dissent from the syllabus. I do not agree that the filing of a class action in either an Ohio or federal court automatically tolls the statute of limitations in Ohio for putative members .of the class who subsequently file an action in Ohio. Today’s opinion opens Ohio’s doors to a potential flood of stale claims from federal court actions and actions in other state courts. Since most states do not allow cross-jurisdictional tolling, Ohio will become the new dumping ground for any rejected claims of a potential class member located in Ohio. This will place a heavy burden upon an already overloaded court system. Notwithstanding the lack of jurisdiction here, however, I nevertheless concur with the lead opinion on the learned intermediary doctrine.
I
Vaccariello contends that the federal class action filed in the Eastern District of Pennsylvania in which Smith & Nephew Richards was also named a defendant effectively tolled Ohio’s statute of limitations in this action. Otherwise, Vaccariello essentially concedes, her Ohio action is barred by the applicable statute of limitations. In support of her position, Vaccariello relies on the class action tolling doctrine set forth by the United States Supreme Court in Am. Pipe & Constr. Co. v. Utah (1974), 414 U.S. 538, 94 S.Ct. 756, 38 L.Ed.2d 713, and later expanded in Crown, Cork & Seal Co., Inc. v. Parker (1983), 462 U.S. 345, 103 S.Ct. 2392, 76 L.Ed.2d 628.
In American Pipe, the court held that the commencement of a class action suit in federal district court tolls the running of the statute of limitations for all purported members of the class who timely move to intervene in the federal action after the court has denied class certification. Id., 414 U.S. at 553, 94 S.Ct. at 766, 38 L.Ed.2d at 726. American Pipe involved a proposed class action based upon violations of federal antitrust law. The case was timely filed in federal district court in Utah in May 1969. After the court denied class certification *391because of lack of numerosity, several putative class members sought to intervene as plaintiffs in the action. The federal district court denied intervention, concluding that the limitation period had run as to them. The court of appeals reversed, and the United States Supreme Court affirmed. The court based its decision upon the efficiency and economy that a class action was designed to promote. Id. at 555-556, 94 S.Ct. at 767, 38 L.Ed.2d at 728. The court reasoned that commencement of the original class action in federal court satisfied the purpose of the statute of limitations by informing and notifying defendants of the claims and the existence of those who might participate in the suit. Id. at 554-555, 94 S.Ct. at 767, 38 L.Ed.2d at 727. To hold otherwise, the court said, would frustrate the function of a class action and those who rely on the class action to protect their interests. Id. at 553, 94 S.Ct. at 766, 38 L.Ed.2d at 726.
The court later expanded its holding in Croim, Cork & Seal to permit tolling for all putative class members who file separate' actions in the federal system, not just those seeking to intervene in the original action. Again, the court reasoned that suspending the statute of limitations during the pendency of the federal class action was consistent with the purposes of statutes of limitations. The court said that unless the statute of limitations was tolled for all putative members of the class, class members could not rely on the class action to protect their rights in the event class certification was denied. Members would have to take affirmative action, such as filing an individual lawsuit or moving to intervene in the federal class action. The court concluded that this would result in a multiplicity of actions, something that a class action is supposed to prevent. Id., 462 U.S. at 350-351, 103 S.Ct. at 2396, 76 L.Ed.2d at 634.
Therefore, American Pipe involved tolling the statute of limitations for an individual action after dismissal of a class action when both cases were brought in the federal court system. I do not believe that Ohio needs to adopt a federal rule for class action tolling because Ohio has its own tolling rules. In addition, I do not believe that it is prudent to apply a federal class action tolling rule across jurisdictions. A class action filed in a court system outside Ohio should not toll the Ohio statute of limitations so that an otherwise stale suit may be filed in an Ohio court. Ohio law does not support cross-jurisdictional class action tolling, and it would not promote the purposes of Ohio’s statutes of limitations.
II
Statutes of limitations are exclusively matters of state law. See Kerper v. Wood (1891), 48 Ohio St. 613, 622, 29 N.E. 501, 502. They are legislatively created periods of time in which an injured party may assert a claim in a court in Ohio. Once expired, the statute forecloses the claim and provides repose for potential defendants. Liddell v. SCA Serv. of Ohio, Inc. (1994), 70 Ohio St.3d 6, 10, 635 N.E.2d 1233, 1237. “The rationale underlying statutes of limitations is *392fourfold: to ensure fairness to defendant; to encourage prompt prosecution of causes of action; to suppress stale and fraudulent claims; and to avoid the inconveniences engendered by delay, specifically the difficulties of proof present in older cases.” O’Stricker v. Jim Walter Corp. (1983), 4 Ohio St.3d 84, 88, 4 OBR 335, 339, 447 N.E.2d 727, 731. Statutes of limitations require a plaintiff to exercise reasonable diligence in presenting a claim and allow courts to concentrate on relatively current disputes.
Under certain circumstances, however, there may be a need to toll the statute of limitations. This may occur when a plaintiffs right to sue outweighs the policy concerns of protecting defendants from stale claims. Burnett v. New York Cent. RR. Co. (1965), 380 U.S. 424, 428, 85 S.Ct. 1050, 1055, 13 L.Ed.2d 941, 945. Tolling rules are also a matter of state, not federal, law. See Hamilton Cty. Bd. of Edn. v. Asbestospray Corp. (Feb. 14, 1995), Sixth Circuit No. 90-6374, unreported,- at 3.
One form of tolling suspends the limitations period during the time that a plaintiff is unable to initiate suit. For example, Ohio law tolls or suspends the statute of limitations for persons who are minors and when the plaintiff is under disability such as being of unsound mind. R.C. 2305.16. A statute of limitations is also suspended when circumstances beyond a plaintiffs control prevent him or her from filing suit during the limitations period. This occurs when the defendant is outside the jurisdiction and beyond the reach of process. R.C. 2305.15(A). The General Assembly has elected not to enact a tolling rule that applies to class actions.
Ohio law provides for another form of tolling that extends, rather than suspends, a statute of limitations. R.C. 2305.19, known as the savings statute, gives a plaintiff who timely filed an action that was dismissed on procedural grounds a specific amount of time in which to file a second action. If a plaintiff has commenced or attempted to commence an action in Ohio, and the plaintiff fails otherwise than on the merits, and if the applicable limitation period for the action has expired, R.C. 2305.19 permits the plaintiff to commence a new action (provided that it is the same as the original action) within one year. R.C. 2305.19. The savings statute applies only if an attempt has been made to commence an action in Ohio courts, whether individually or in a class action. See Howard v. Allen (1972), 30 Ohio St.2d 130, 133-134, 59 O.O.2d 148, 150, 283 N.E.2d 167, 169; Pruitt v. Haley (Feb. 20, 1998), Greene App. No. 97-CA-60, unreported, 1998 WL 71787 (discussing effect of dismissal of class action).
The savings statute is Ohio’s tolling mechanism that is available for putative class members who want to file an individual action when class certification is denied in a proposed class action filed in Ohio. Had the class action been commenced in Ohio instead of Pennsylvania, once the trial court denied .class *393certification, Vaceariello would have had one year to file an individual action. However, suit in another state cannot toll an Ohio statute of limitations being applied to an action filed in an Ohio court. Howard v. Allen, 30 Ohio St.2d at 134, 59 O.O.2d at 150, 283 N.E.2d at 169. The savings statute does not apply in this case because suit was not originally commenced here.
Although the savings statute does not apply here, the majority’s analysis, nevertheless, looks to Howard. The majority concludes that “[mjuch has changed since Howard was decided,” then compares Howard and the savings statute to American Pipe and the federal tolling doctrine. The majority makes this leap without explaining how Howard no longer applies, or how the passage of time has affected the court’s reasoning in Howard. Ohio has rules for tolling the statute of limitations. They do not apply in this case. It is inconsistent with Ohio law to adopt a rule similar to that espoused in American Pipe.
Ill
In addition, I believe that a judicially created cross-jurisdictional tolling rule, based upon the rationale of American Pipe, frustrates the purposes underlying Ohio’s statutes of limitations. After today, Ohio’s statutes of limitations may be determined according to a court case pending in a foreign jurisdiction over which Ohio courts have no control. Calculation of Ohio’s statute of limitations will be completely dependent upon the resolution of claims in another jurisdiction where litigation procedures may differ significantly. It may be many years before thet issue of class certification is decided. Nevertheless, Ohio will be forced to toll its statute of limitations during the entire period, then be willing to entertain a putative member’s individual action based upon the same cause of action following dismissal of the class action. I view this as contrary to our policies of encouraging prompt prosecution of causes of action and suppressing of stale claims. It would augment instead of avoid the inconveniences in litigation engendered by delay, and it would be patently unfair to defendants.
American Pipe created a federal rule to be applied in a class action filed in federal court involving a federal cause of action. The United States Supreme Court tolled the applicable statute of limitations with respect to filing in another federal court. There is, however, a difference between applying a tolling rule within the same court system and a cross-jurisdictional tolling that the majority applies.
The federal court system is one uniform court system. If a class action is dismissed from a federal district court in New Mexico and the putative plaintiff files an individual action in federal district court in Indiana, it is comparable to a class action being dismissed in Cuyahoga County and the putative plaintiff filing an individual action in Hamilton County. Perhaps this would result in fewer filings because putative plaintiffs would not need to intervene or file protective *394suits in the same system prior to a decision on class certification in order to protect their rights. However, I do not agree that those reasons similarly apply if a tolling rule is applied across jurisdictional lines. In fact, a cross-jurisdictional class action tolling rule will encourage the filing of stale claims in Ohio courts as plaintiffs from across the country elect to file in Ohio because of such a liberal tolling rule.
According to the majority’s cross-jurisdictional tolling rule, any putative class member, if class certification is ultimately denied in a foreign jurisdiction, may elect to file a suit in Ohio. I view this rule as inviting plaintiffs to forum-shop, a practice that this court does not promote and does not wish to encourage.
IV
The majority ignores the numerous other states that have considered this issue and declined to adopt the American Pipe rule. See Thelen v. Massachusetts Mut. Life Ins. Co. (D.Md.2000), 111 F.Supp.2d 688, 694; Maestas v. Sofamor Danek Group, Inc. (Tenn.2000), 33 S.W.3d 805, 807-808; Senger Bros. Nursery, Inc. v. E.I. Dupont De Nemours & Co. (M.D.Fla.1999), 184 F.R.D. 674, 682; Wade v. Danek Med., Inc. (C.A.4, 1999), 182 F.3d 281, 287; Portwood v. Ford Motor Co. (1998), 183 IU.2d 459, 465-466, 233 Ill.Dec. 828, 701 N.E.2d 1102, 1104; Parela v. Showa Denko, K.K. (Feb. 28, 1996), D.N.M. No. 93-1469, unreported, 1996 WL 316544; Bell v. Showa Denko, K.K. (Tex.App.1995), 899 S.W.2d 749, 757; In re ‘Agent Orange” Prod. Liab. Litigation: Hogan v. Dow Chem. Co. (C.A.2, 1987), 818 F.2d 210, 213. In particular, the majority rejected the analysis of the Illinois Supreme Court in Portwood that is particularly instructive on the disadvantages associated with a cross-jurisdictional class action tolling rule.
Ohio courts are not bound by American Pipe and I am unwilling to agree to a rule that equitably tolls Ohio’s statute of limitations during proceedings that are filed in another court system. Ohio law is clear. For an action to be commenced in Ohio, it must be filed prior to the expiration of Ohio’s statute of limitations. Howard v. Allen, 30 Ohio St.2d at 133-134, 59 O.O.2d at 150, 283 N.E.2d at 169. The General Assembly has enacted a limited number of tolling statutes that create exceptions to Ohio’s statutes of limitations. Foreign actions do not toll the running of the statute of limitations in Ohio. Id.
I believe it is sound policy for the tolling of a limitation period to remain a legislative, not a judicial, consideration. Cincinnati v. Thomas Soft Ice Cream, Inc. (1977), 52 Ohio St.2d 76, 77, 6 O.O.3d 277, 278, 369 N.E.2d 778, 780. Therefore, I would hold that the filing of a class action in a jurisdiction outside Ohio does not toll the statute of limitations in Ohio for all putative members of *395the class who subsequently file an action in Ohio. I would affirm the judgment-of the court of appeals.
Michael J. O’Shea Co., L.P.A., and Michael J. O’Shea, for appellants.
Davis & Young and Martin J. Murphy, for appellee.